Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 1 of 7 Pageid#: 827




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

  ROMAN T., 1                                             )
                                                          )
             Plaintiff,                                   )
                                                          )
  v.                                                      )      Civil Action No. 7:19-cv-00159
                                                          )
  ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
   Security Administration,                               )          United States District Judge
                                                          )
             Defendant.                                   )


                                        MEMORANDUM OPINION

         Plaintiff Roman T. brought this action for review of the final decision made by defendant,

 Commissioner of the Social Security Administration, denying his claim for Supplemental

 Security Income (“SSI”) under the Social Security Act. Both parties moved for summary

 judgment, and pursuant to 28 U.S.C. § 636(b)(1)(B), the court referred the motion to U.S.

 Magistrate Judge Robert S. Ballou for a report and recommendation (R&R). On March 19,

 2020, the magistrate judge issued his R&R, finding that substantial evidence supported the

 Commissioner’s decision. (Dkt. No. 18.) Roman filed a timely objection on April 2, 2020.

 (Dkt. No. 19, Pl.’s Obj.)

         After de novo review of the pertinent portions of the record, the report, and the filings by

 the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s

 recommendation. Accordingly, the court will grant the Commissioner’s motion for summary




         1
           Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
 Administration and Case Management of the Judicial Conference of the United States that courts only use the first
 name and last initial of the claimant in social security opinions.


                                                          1
Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 2 of 7 Pageid#: 828




 judgment, deny Roman’s motion for summary judgment, and affirm the Commissioner’s

 decision.

                                         I. BACKGROUND

        The court adopts the recitation of facts and procedural background as set forth in the

 report and recommendation. (See generally R&R.)

                                          II. DISCUSSION

 A. Standard of Review

        This court’s review of the administrative law judge’s (ALJ) underlying decision is

 limited. Specifically, “[a] district court’s primary function in reviewing an administrative

 finding of no disability is to determine whether the ALJ’s decision was supported by substantial

 evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence does not

 require a “large or considerable amount of evidence,” Pierce v. Underwood, 487 U.S. 552, 564–

 65 (1988); rather, it requires “such relevant evidence as a reasonable mind might accept as

 adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). This is

 “more than a mere scintilla of evidence [and] somewhat less than a preponderance.” Laws v.

 Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). “In reviewing for substantial evidence, we do not

 undertake to reweigh conflicting evidence, make credibility determinations, or substitute our

 judgment for that of the [ALJ]. Where conflicting evidence allows reasonable minds to differ as

 to whether a claimant is disabled, the responsibility for that decision falls on the [ALJ].”

 Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (alterations in original) (citations omitted).

        Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C.

 § 636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

 been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the



                                                   2
Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 3 of 7 Pageid#: 829




 magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,

 447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

 recommendation comports with due process requirements).

        For an objection to trigger de novo review, it must be made “with sufficient specificity so

 as reasonably to alert the district court of the true ground for the objection.” United States v.

 Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error

 in the report and recommendation. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

 General or conclusory objections, therefore, are not proper; they are in fact considered the

 equivalent of a waiver. Id. Likewise, an objection that merely repeats the arguments made in the

 briefs before the magistrate judge is a general objection and is treated as a failure to object.

 Moon v. BWX Techs, 742 F. Supp. 2d 827, 829 (W.D. Va. 2010). As other courts have

 recognized in the social security context, “[t]he Court may reject perfunctory or rehashed

 objections to R&Rs that amount to a second opportunity to present the arguments already

 considered by the Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155,

 at *3 (D.S.C. Sept. 6, 2017) (quoting Felton v. Colvin, No. 2:12-cv-558, 2014 WL 315773, at *7

 (E.D. Va. Jan. 28, 2014)). Because “the purpose of magistrate review is to conserve judicial

 resources,” a “mere restatement of the arguments raised in the summary judgment filings does

 not constitute an ‘objection’ for the purposes of district court review.” Nichols v. Comm’r of

 Soc. Sec., 100 F. Supp. 3d 487, 497 (E.D. Va. 2015).

 B. Roman T.’s Objections

        In his brief to the magistrate judge in support of summary judgment, Roman argued that

 the ALJ’s assessment of his mental impairments was not supported by substantial evidence.

 Specifically, he argued that the ALJ failed to consider his limitations in concentration,



                                                   3
Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 4 of 7 Pageid#: 830




 persistence and pace, understanding, remembering, applying information, or interacting with

 others (Mot. Summ. J. 13–14, Dkt. No. 12); did not define what he meant by “strict production

 rate or pace requirements” (id. at 18–20); and failed to address his ability to sustain work activity

 over the course of an eight-hour workday (id. at 20–21). Roman also argued that the ALJ failed

 to conduct a function-by-function analysis or make any findings regarding plaintiff’s need to lie

 down during the day or his rate of absenteeism (id. at 22) and failed to explain how his residual

 functional capacity finding (RFC) addressed Roman’s limitations in social interaction (id. at 21).

 Finally, Roman argued that the ALJ’s assessment of Roman’s testimony was not supported by

 substantial evidence. (Id. at 23).

          Roman’s objections to the magistrate judge’s recommendation largely restate those

 arguments. (See Pl.’s Obj. 2 (arguing that the ALJ failed to define “strict production rate or pace

 requirements”); id. at 3–4 (discussing a conflict in evidence regarding Roman’s ability to

 perform tasks on a sustained basis); id. at 5–6 (arguing that the R&R fails to make specific

 function-by-function findings regarding the effects of Roman’s impairments); id. at 4–5

 (contesting the magistrate judge’s finding that the ALJ adequately explained how Roman’s social

 limitations are addressed by the ALJ’s RFC); id. at 6–7 (questioning whether the R&R

 sufficiently discussed the ALJ’s assessment of Roman’s subjective complaints).) The court will

 not address arguments, such as the foregoing, that were thoroughly explored by the magistrate

 judge.

          The court will, however, address a few of the objections Roman raises. First, Roman

 asserts that the magistrate judge erred in concluding that his case is analogous to Sizemore v.

 Berryhill, 878 F.3d 72 (4th Cir. 2017). In Sizemore, the plaintiff asserted that the ALJ erred by

 recognizing that Sizemore had moderate difficulties with concentration, persistence, and pace,



                                                   4
Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 5 of 7 Pageid#: 831




 but failing to account for this limitation. But the Fourth Circuit disagreed, noting that medical

 evidence reflected that Sizemore was mentally capable of performing tasks on a sustained basis.

 Two doctors found that, despite Sizemore’s limitations, he could nonetheless sustain attention to

 perform certain tasks. Id. at 80–81.

        Roman argues that, unlike in Sizemore, the medical opinions here do not expressly state

 that despite Roman’s moderate limitations in concentration, persistence, and pace, he was able to

 stay on task. Similarly, citing Dena B. v. Saul, No. 7:18-cv-00141, 2019 WL 494554 (W.D. Va.

 Sept. 24, 2019), Roman distinguishes between performing work on a consistent basis and

 performing work on a sustained basis. He asserts that the physicians in this case did not opine as

 to whether Roman could work on a sustained basis.

        Here, the ALJ weighed the evidence before him and reviewed the medical records of Drs.

 Gardner, McClain, and Bockner. Though they may not have expressly stated that Roman could

 stay on task for an eight-hour workday, their notes, along with other evidence in the record,

 adequately support the ALJ’s findings. Notably, Dr. Gardner clearly stated that Roman “is able

 to complete a normal work day or work week without interruptions resulting in [sic] his

 psychiatric condition.” (R. 403, Dkt. No. 8-1.) Thus, despite Roman’s limitations, Dr. Gardner

 nonetheless opined that he could complete a normal workday without interruptions. Dr. Bockner

 added that Roman “would be able to perform competitive work” with limitations in social

 interaction. (R. 88.) The ALJ gave Dr. Gardner’s and Dr. Bockner’s assessments significant

 weight. After a review of the record, the court agrees with the magistrate judge that substantial

 evidence supports the ALJ’s conclusions regarding Roman’s RFC.

        Roman next argues that the magistrate judge erred in concluding that Roman did not

 provide any specific arguments regarding the ALJ’s assessment of his subjective complaints. In



                                                  5
Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 6 of 7 Pageid#: 832




 his motion for summary judgment, Roman noted only that “the ALJ’[s] assessment of plaintiff’s

 impairments and RFC findings are not supported by substantial evidence and consequently, his

 conclusion that the evidence does not support plaintiff’s allegations is not supported by

 substantial evidence.” (Mot. Summ. J. 24.) In other words, Roman apparently argued that the

 ALJ relied upon his own erroneous weighing of the evidence to determine that Roman’s

 subjective allegations were not supported. If the ALJ erred in reaching his conclusions as to

 Roman’s limitations and RFC and those conclusions formed the basis of the ALJ’s assessment of

 Roman’s allegations, then that assessment must also be erroneous.

        In raising this objection, Roman either ignores the rest of the magistrate judge’s analysis

 or presumes that this court will reject the R&R. To the contrary, the court finds the R&R to be

 well reasoned and the ALJ’s decision to be supported by substantial evidence. The ALJ clearly

 stated that Roman’s “medically determinable impairments could reasonably be expected to

 produce the above alleged symptoms; however, [Roman’s] statements concerning the intensity,

 persistence, and limiting effects of these symptoms are not entirely consistent with the objective

 medical evidence and other evidence in the record.” (R. 29.) The ALJ then continued to discuss,

 weigh, and analyze the available medical evidence. The ALJ’s discussion was thorough and

 resulted in an RFC that, as noted above, is supported by substantial evidence. Thus, the ALJ’s

 assessment of Roman’s subjective complaints as contrasting with the objective medical evidence

 is also supported by substantial evidence.

                                        III. CONCLUSION

        After a review of the record, the court concludes that the ALJ’s decision is supported by

 substantial evidence and that the ALJ applied the correct legal standards. Accordingly, this court

 will overrule Roman’s objections and adopt the magistrate judge’s recommendation. The court



                                                  6
Case 7:19-cv-00159-EKD-RSB Document 21 Filed 07/23/20 Page 7 of 7 Pageid#: 833




 will therefore grant the Commissioner’s motion for summary judgment and deny Roman’s

 motion for summary judgment.

       An appropriate order will be entered.

       Entered: July 23, 2020.




                                                   /s/ Elizabeth K. Dillon
                                                   Elizabeth K. Dillon
                                                   United States District Judge




                                               7
